                 Case 2:20-cr-00234-MCE Document 14 Filed 01/06/21 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-00234-MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           ORDER
14   JAMES RAYMOND SYKES,                                 DATE: January 7, 2021
                                                          TIME: 10:00 a.m.
15                                 Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.       By previous order, this matter was set for status on January 7, 2021.

21          2.       By this stipulation, defendant now moves to continue the status conference until February

22 4, 2021, and to exclude time between January 7, 2021, and February 4, 2021, under Local Code T4.

23          3.       The parties agree and stipulate, and request that the Court find the following:

24                   a)     The government has represented that the discovery associated with this case

25          includes written police reports, body camera video footage, and photographs. All of this

26          discovery has been either produced directly to counsel and/or made available for inspection and

27          copying.

28                   b)     Counsel for defendant desires additional time to consult with his client and


      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:20-cr-00234-MCE Document 14 Filed 01/06/21 Page 2 of 3


 1        discuss potential options for resolution and sentencing mitigation.

 2               c)      Counsel for defendant believes that failure to grant the above-requested

 3        continuance would deny him the reasonable time necessary for effective preparation, taking into

 4        account the exercise of due diligence.

 5               d)      The government does not object to the continuance.

 6               e)      Based on the above-stated findings, the ends of justice served by continuing the

 7        case as requested outweigh the interest of the public and the defendant in a trial within the

 8        original date prescribed by the Speedy Trial Act.

 9               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10        et seq., within which trial must commence, the time period of January 7, 2021 to February 4,

11        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

12        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

13        of the Court’s finding that the ends of justice served by taking such action outweigh the best

14        interest of the public and the defendant in a speedy trial.

15 ///

16 ///

17 ///

18 ///

19 ///

20 ///
21 ///

22 ///

23 ///

24 ///

25 ///

26 ///
27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:20-cr-00234-MCE Document 14 Filed 01/06/21 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
      Dated: January 4, 2021                                   MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ JUSTIN L. LEE
 8                                                             JUSTIN L. LEE
                                                               Assistant United States Attorney
 9
10
      Dated: January 4, 2021                                   /s/ MICHAEL D. LONG
11                                                             MICHAEL D. LONG
12                                                             Counsel for Defendant
                                                               JAMES RAYMOND SYKES
13

14

15
                                                       ORDER
16
            IT IS SO ORDERED.
17
     Dated: January 5, 2021
18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
